Citation Nr: 0320546	
Decision Date: 08/18/03    Archive Date: 08/25/03	

DOCKET NO.  00-23 700	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Department of Veterans Affairs 
(VA) Health System in Gainesville, Florida




THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private dental services provided to the veteran on January 
16, 2003.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran is reported to have had active military service 
from September 1965 to September 1977.  He was a prisoner of 
war of the North Vietnamese Government from 1967 to 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the North 
Florida/South Georgia Veterans Health System (VAMC), in 
Gainesville, Florida, which denied payment of the cost of 
dental services ($635) incurred by the veteran for a root 
canal performed by a private dentist on January 16, 2003.  


REMAND

At no time during the pendency of this appeal has the 
appellant (or representative if any) been notified of VA's 
duty to assist and notify pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  38 U.S.C.A. § 5100 
makes VCAA applicable to all "claimants."  

Although the Board had in the past corrected such error by 
providing notification of VCAA, this practice has been 
invalidate by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view 
of the Federal Circuit's holding, the only course of action 
is to remand the matter to the VAMC, which must give the 
veteran (and any representative) proper notice of the VCAA 
and the duties to assist and notify. 

Although there are copies of a billing statement and a 
receipt for payment of dental services to Jeffrey B. 
Rosenberg, D.D.S., reflecting private dental treatment 
rendered on January 16, 2003, there are no copies of the 
records of any actual dental treatment provided to the 
veteran by that physician on that date, which form the basis 
of the veteran's claim.  Without such records, the Board 
cannot perform an adequate appellate review of the veteran's 
claim in accordance with the applicable laws and regulations 
governing VA payment of unauthorized medical expenses.  These 
records must be collected.  

The veteran's claims folder was not forwarded to the Board 
with the VAMC medical expense file.  Without the claims 
folder, the Board cannot perform an adequate appellate review 
of the veteran's claim in accordance with the applicable laws 
and regulations governing VA payment of unauthorized medical 
expenses.  The claims folder is necessary for the Board to 
identify the veteran's service-connected disabilities, and to 
determine whether his private medical treatment was for 
service-connected disability, or for any condition showed to 
be aggravating a service-connected disability.  Although 
there is some indication in the VAMC medical expense file 
that the veteran may have been approved for dental care in 
the past, the Board is unable to make any independent factual 
determination in the absence of the veteran's claims folder.  
The veteran's claims folder also indicates whether he has 
appointed an authorized representative to assist him in 
pursing all claims before VA, including this appeal regarding 
unauthorized medical expenses.  The veteran is entitled to 
representation.  Indeed, it appears from VA's computerized 
appeals database that the veteran has other issues in 
appellate status from the local VA regional office; however, 
there is no evidence of this in the medical expense file.  

The VAMC denied this claim on the stated basis that the 
veteran did not seek prior approval for private dental care, 
but the laws and regulations governing payment for 
unauthorized medical expenses exists to cover situations, 
such as the one at present, where no prior approval for 
payment or reimbursement for the cost of private medical 
expenses was obtained.  Lack of prior authorization is always 
the situation in these cases.  

The VAMC otherwise appears to have denied this claim on the 
basis that the dental services of a root canal provided were 
not emergent in nature, but there is no medical opinion on 
file (or other substantive discussion) that the treatment was 
nonemergent, considering the veteran's clear statements to 
have been in significant pain for several days prior to the 
treatment.  The statement of the case does not clearly 
indicate whether the veteran's root canal was for a service-
connected disability or previously approved dental treatment 
nor does it discuss the issue of whether VA facilities were 
reasonably available in light of the veteran's clear 
statements that he attempted to use such facilities in the 
days preceding his private treatment, and that he was 
eventually told that there was no endodontist available at 
the local Daytona VA Dental Clinic, nor is there any evidence 
on file as to whether such clinician was available at the 
Gainesville VA Dental Clinic.  

Although the March 2003 statement of the case recited the 
newly promulgated regulations, effective from May 2000, 
authorizing payment for non-VA treatment for non-service-
connected conditions for certain veterans who have no medical 
insurance and no other recourse for payment at 38 C.F.R. 
§§ 17.1000-17.1008 (2002), there was no discussion or 
consideration of these regulations in deciding the veteran's 
claim.  For these reasons and bases, the case is REMANDED to 
the VAMC for the following:

1.  The VAMC must provide proper notice 
of VCAA to the veteran and notify him 
(and any representative identified in the 
veteran's claims folder) of the evidence 
necessary to substantiate his claim, and 
offer to assist him in the collection of 
any evidence he reasonably identifies.  
The veteran should be requested to submit 
copies of any records of the dental 
treatment he received by Dr. Rosenberg on 
January 16, 2003, and should be provided 
a medical release to be properly 
completed and returned by him to the VAMC 
so that the VAMC may collect such copies 
if the veteran is unable or unwilling to 
do so himself.  The veteran should be 
informed that, in substantiating his 
claim, it would be helpful if he might 
obtain a statement from Dr. Rosenberg 
which supported the veteran's contention 
that the root canal he received on 
January 16, 2003, was treatment for a 
medical emergency of such nature that 
delay would have been hazardous to 
health.  

2.  After completing the above 
development, the VAMC should review the 
evidence on file and, if it appears that 
the private dental treatment was not 
emergent in nature, a medical opinion on 
this question should be obtained and 
added to the medical expense file.  

3.  If the benefit sought is not granted 
in full, the VAMC should provide the 
veteran (and any representative 
identified in the veteran's claims 
folder) with a supplemental statement of 
the case which contains a recitation of 
all applicable laws and regulations and a 
discussion of VA compliance with the 
duties to assist and notify in VCAA, and 
a discussion of the reasons and bases of 
the denial of his claim under both 
38 U.S.C.A. §§ 17.120 and 17.1002, 
including a discussion of whether the 
veteran's private dental treatment was 
provided for a service-connected 
disability, and which includes a medical 
opinion on the emergency nature of 
private treatment if that is a basis of 
denial, and which includes a discussion 
as to the availability of alternate VA 
dental care which is responsive to the 
veteran's statements and explanations of 
his attempt to obtain VA medical care 
prior to receiving private care.  The 
veteran and representative, if any, must 
be provided an opportunity to respond and 
the case should thereafter be returned to 
the Board together with the veteran's 
complete VA claims folder (if it is 
necessary to obtain this folder from the 
supervising RO, then such action should 
be taken) for further appellate review.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


